ORDER
The state in this criminal case seeks a writ of certiorari to review a trial justice’s decision granting defendant’s motion for new trial. The trial justice, in ruling on the motion, conditionally disregarded the state’s claim that the new trial motion had not been filed within ten days after the jury’s guilty verdict as required by Super. R.Crim. P. 38, and that consequently the court did not have jurisdiction to act on it. State v. Heath, 665 A.2d 1336 (R.I.1995); State v. Rodriguez, 742 A.2d 728 (R.I.1999). The defendant has not responded to the petition, leaving the state’s assertions herein uncontradicted.
In light of the above-cited opinions and on the basis of the materials supplied to us by the state in support of the petition, including the new-trial hearing transcript, we conclude that the trial justice in this case was clearly without jurisdiction to decide this motion for new trial and that summary action on this petition is therefore warranted.
Accordingly, because issuance of the writ in these circumstances is unnecessary, we grant the petition for certiorari. The decision and judgment of the Superior Court granting a new trial is quashed, and the papers in this case are remanded to the Superior Court with this Order duly endorsed thereon.